Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 11/23/2020. 
Claims 1, 2, 4-8 are allowed.  
Claims 3 is cancelled.
 
Allowable Subject Matter
Claims 1, 2, 4-8 are allowed.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 and 1/5/2022.  Accordingly, the information disclosure statement is being considered by the examiner.

			EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
the applicant’s representative, Mr. Kyle Doerrler on 1/13/2022. 

CLAIM LISTING

This listing of claims will replace all prior versions, and listings, of claims in the application:

1.	(Currently Amended)	A computer implemented method of generating cryptographic keys for a plurality of hardware security modules (HSMs), the method comprising:
generating a plurality of cryptographic keys for use by the plurality of HSMs in providing cryptography functions, wherein the plurality of cryptographic keys are generated based on numerical data generated by a hardware random number generator; and
storing the generated plurality of cryptographic keys in a secure key store, such that a key in the secure key store utilized by an HSM is flagged as utilized to prevent other HSMs from utilizing the same key, so as to provide a rate of generation and storage of the cryptographic keys unconstrained by resources of any HSM, wherein a key in the key store is utilized by a consuming HSM by storing the key in the consuming HSM at times when the HSM is operating in a low utilization state relative to an average utilization state of the HSM.

2.	(Currently Amended)	The method of claim 1, wherein is achieved by invoking a storage function of the HSM, and the key is flagged as utilized when the key is so stored in the consuming HSM.

3.	Cancelled.

4.	(Previously Presented)	The method of claim 1, wherein the hardware random number generator operates based on a statistically random entropy data source originating from natural phenomena.

5.	(Previously Presented) 	The method of claim 4, wherein the natural phenomena include one or more of: one or more statistically random noise signals; or quantum phenomena.

6.	(Currently Amended)	A computer system comprising: 
a processor and memory storing computer program code for generating cryptographic keys for a plurality of hardware security modules (HSMs) by:
generating a plurality of cryptographic keys for use by the plurality of HSMs in providing cryptography functions, wherein the plurality of cryptographic keys are generated based on numerical data generated by a hardware random number generator; and
storing the generated plurality of cryptographic keys in a secure key store, such that a key in the secure key store utilized by an HSM is flagged as utilized to prevent other HSMs from utilizing the same key, so as to provide a rate of generation and storage of the cryptographic keys unconstrained by resources of any HSM, wherein a key in the key store is utilized by a consuming HSM by storing the key in the consuming HSM at times when the HSM is operating in a low utilization state relative to an average utilization state of the HSM. 

7.	(Previously Presented)	 A non-transitory computer-readable storage medium storing a computer program element comprising computer program code to, when loaded into a computer system and executed thereon, cause the computer system to perform the method as claimed in claim 1.
	
8.	(Previously Presented)	The method of claim 5, wherein the quantum phenomena are photoelectric effects.

Prior Art of Record
            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Enke et al US Patent 11,025,429 discloses production, communication, routing, service, authentication, consumption of cryptographically authenticable contextual content produced by trusted contextual content device(s). 

Gryb et al US Patent 10,972,263 discloses multiple software modules receiving cryptographic key from hardware security module to produce key portions which are distributed into multiple HSM with key portion to encrypt initial message and locations periodically updated to enhance cryptographic security.  

Amidi et al US Patent 10,607,018 discloses secure memory controller with host memory with permanently alters security key with hardware detector with normally unused memory module. 

Peddada et al US Patent 10,541,811 discloses securing data with encryption key fragmentation in separate storage area with first key set associated with HSM hardware security module based on master key fragmentation for enhanced encryption / decryption of customer data. 

Potlapally et al US Patent 10,389,709 discloses securing client-specified credentials at cryptographically attested resources for multi-tenant computer service with security criteria and encrypted representation of credentials using private key from host and storing in persistent memory. 


Yang et al US Patent 10,341,118 discloses security network system with secure gateway to establish client session with server identification, HSM hardware secure module with security gateway with public, secret key(S) and context attributed to secure session. 


Price JR et al US Publication 2017/0052907 discloses synchronized hardware – based security based on hardware encryption / decryption with secure real-time communications in real-time communications over network. 
                                         

REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds amended claims dated 1/5/2022 are persuasive for reason of allowance.  
The prior art of record does not explicitly disclose, in light of other features recited in independent claims 1, 6 and 7 as follows :
Claims ‘ .. generating cryptographic keys for a plurality of hardware security modules (HSMs), the method comprising:
generating a plurality of cryptographic keys for use by the plurality of HSMs in providing cryptography functions, wherein the plurality of cryptographic keys are generated based on numerical data generated by a hardware random number generator; and
storing the generated plurality of cryptographic keys in a secure key store, such that a key in the secure key store utilized by an HSM is flagged as utilized to prevent other HSMs from utilizing the same key, so as to provide a rate of generation and storage of the cryptographic keys unconstrained by resources of any HSM, wherein a key in the key store is utilized by a consuming HSM by storing the key in the consuming HSM at times when the HSM is operating in a low utilization state relative to an average utilization state of the HSM.’ with additional detailed steps in claim(s) as described in independent claim(s) on 1/13/2022. 

However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).



Dependent claims depend on allowed independent claims, therefore they are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/VIRAL S LAKHIA/Examiner, Art Unit 2431